Citation Nr: 1629620	
Decision Date: 07/25/16    Archive Date: 08/04/16

DOCKET NO.  08-36 557	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD


M. Coyne, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1965 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida denying the Veteran entitlement to a TDIU.

The Veteran testified at a January 2011 hearing before a Veterans Law Judge.  However, that Veterans Law Judge is no longer employed with the Board.  Accordingly, in October 2014 the Board notified the Veteran and indicated that he had a right to request a new hearing.  This same letter also indicated that if the Veteran did not respond within 30 days, the Board would assume that the Veteran did not want a new hearing.  To date, the Veteran has not requested a new hearing, and the time frame for responding to the October 2014 letter has long since passed.  Therefore, the Board assumes that the Veteran does not want a new hearing, and proceeds to adjudicate the above claim.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board has also considered documentation included in the Virtual VA system in reaching the determination below.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.


FINDING OF FACT

Resolving doubt in favor of the Veteran, and with due consideration for his education and vocational experience, the Veteran's service-connected disabilities preclude him from securing substantially gainful employment.

CONCLUSION OF LAW

The criteria for entitlement to a total rating based on individual unemployability due to service-connected disabilities are met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

Because the benefit is being granted in full, any development or notification actions under the Veterans Claims Assistance Act of 2000 (VCAA) do not avail the Veteran in pursuit of a TDIU.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  As such, a discussion of whether the VA has met its statutory and regulatory duties to notify and assist the Veteran with development of his claim is not necessary.

II. Standards Governing Evidentiary Analysis

Although the Board is required to state the reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  As such, the analysis herein focuses on the most salient evidence and explains why this evidence either is or is not probative.  See Timberlake v. Gober, 14 Vet. App. 122 (2000). 

Accordingly, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2013).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record.  

Additionally, when the positive evidence supporting a claim and the negative evidence indicating a denial of the claim is relatively equal, the Veteran is entitled to the benefit of the doubt.  See 38 U.S.C.A. §5107(b); 38 C.F.R. §§ 3.102, 4.3 (2015).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  See id.  Part III, below will discuss rules of law specific to TDIU claims, and will apply the above listed evidentiary standards to the Veteran's claim.

III. TDIU

Total disability ratings for compensation may be assigned if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a) (2015).  Such a rating is referred to as a TDIU.  However, to be considered for assignment of a TDIU the Veteran's service-connected disabilities must meet the following criteria: (1) if there is only one such disability, this disability shall be ratable at 60 percent or more; or (2) if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  However, to calculate whether the Veteran has a 60 percent rating or 40 percent rating for at least one disability, the following types of disabilities may be combined: (1) disabilities of one or both upper extremities, or of one or both lower extremities; (2) disabilities resulting from a common etiology or a single accident; (3) disabilities affecting a single body system; (4) multiple injuries incurred in action; or (5) multiple disabilities incurred as a prisoner of war.  Id.  Such disabilities may be combined in accordance with 38 C.F.R. § 4.25, Table I (2015).

Notwithstanding the above criteria, even if a Veteran has a rating that is not "less than total," due to for example, a 100 percent rating for a single disability, such an award does not necessarily render moot the claim of entitlement to a TDIU.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  In Bradley, the United States Court of Appeals for Veterans Claims (Court) determined that a separate TDIU rating predicated on one disability (although perhaps not ratable at the schedular 100 percent level) when considered together with another disability separately rated at 60 percent or higher could warrant special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s).  Thus, the Court reasoned, it might benefit the Veteran to retain or obtain the TDIU rating even where a 100 percent schedular rating has already been awarded.  Id. at 293-94.  Accordingly a 100 percent rating for a particular service-connected disorder will not preclude TDIU consideration.

Here, the Veteran is service connected for the following: (1) residuals of prostate cancer at 60 percent; (2) posttraumatic stress disorder (PTSD) at 50 percent; (3) peripheral neuropathy in the right upper extremity at 30 percent; (4) diabetes mellitus with erectile dysfunction at 20 percent; (5) peripheral neuropathy of the right lower extremity at 20 percent; (6) peripheral neuropathy of the left lower extremity at 10 percent; (7) peripheral neuropathy of the left upper extremity at 10 percent; (8) low back strain at 10 percent; (9) and sleep disturbance at 0 percent.  He is also receiving special monthly compensation for loss of a creative organ pursuant to 38 U.S.C.A. § 1114(k) with an effective date of April 18, 2005, and special monthly compensation for aid and attendance pursuant to 38 U.S.C.A. § 1114(l) with an effective date of July 1, 2015.  Accordingly, the Veteran's combined rating is 100 percent from March 2006, 90 percent from July 2008, and 100 percent from July 2011.  Therefore, his disabilities meet the minimum eligibility criteria for the entire appeal period, notwithstanding his 100 percent rating from March 2006-July 2008 and from July 2011 to the present.  See id.

The remaining question is whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment.  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  Substantially gainful employment is work that is more than marginal, which permits the individual to earn a "living wage."  Id.  Notably, this inquiry must focus on whether, in light of his service-connected disorders, the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Consideration may not be given to the veteran's age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).  Factors to be considered in determining whether unemployability exists are the veteran's education and employment history, and loss of work-related functions due to pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 (1991).  

The Board notes that a January 2011 statement by Dr. J. S. indicates that the Veteran's service-connected peripheral neuropathy pain and atrophy "prevent him from being functional" and that it would "probably be difficult for [the Veteran] to maintain any type of employment on a permanent basis."  In addition the record includes a March 2010 statement of Dr Y. who has indicated the Veteran's PTSD and depression symptoms make him "unemployable," with the Veteran's depressive symptoms worsened by his incontinence and neuropathy.  However, separate August 2012 VA examinations collectively indicate that the Veteran's service-connected disabilities did not render him entirely unemployable, and more specifically that the Veteran could maintain sedentary employment.  

Regarding sedentary employment, in a September 2012 Statement in Support of Claim, the Veteran asserted that he was unable to be gainfully employed even in a sedentary position.  The Veteran stated that his service-connected lower back disability and voiding issues due to the residuals of prostate cancer, along with his other service-connected conditions precluded him from performing even sedentary work.

A July 2015 Examination for Housebound Status or Permanent Need for Regular Aid and Attendance reflects the examiner's opinion that the Veteran cannot prepare his meals and needs help in bathing and other hygiene needs; has limited mobility and no fine motor skills due to back/neck issues and neuropathy of the hands, respectively; is unable to bend down; has bladder incontinence, dizziness, and short-term memory impairment; and can only leave home "with proper safety devices and special accommodations."  The examiner stated that the Veteran needed assistance with activities of daily living due to neuropathy.  He also stated that the Veteran was able to leave his home for short distances only with proper safety devices and special accommodations.  

Additionally, an October 2015 VA examination assessing whether the Veteran qualified for special monthly compensation for aid and attendance made the following finding: "the Veteran has memory and cognitive problems with his [service-connected] PTSD [,] which cause[s] him to forget things and could result in self-harm due to his required hot tub therapy . . . taking the wrong med[ications,] or eating the wrong thing[,] and requires 24/7 attendance for safety purposes and supervision."  October 2015 VA Examination Report (Exam), 3.  The examiner goes on to state that the Veteran is unable to dress and undress himself or use the bathroom unassisted.  The examiner further indicates that the Veteran often has problems with tripping hazards because he cannot feel his feet and that "he would not be able to get back up if he fell."  Id.

Finally, a November 2015 VA examination assessing the severity of the Veteran's PTSD, the Veteran was described as having a "distractible, tangential manner of speaking that contrasted with his education level" appearing tense, and "straining to make a point in conversation," with a flattened affect and a worn, frustrated expression.  November 2015 VA Examination, 7.  The Veteran was further observed to have mild attention and concentration difficulties, social withdrawal, hypervigilance, exaggerated startle response, and irritability with angry outbursts.  Id. at 6-7.  The examiner found that the Veteran was not capable of managing his own financial affairs due to "reduced cognitive clarity and impact of PTSD symptoms."  The examiner diagnosed the Veteran with PTSD, and noted past diagnoses of bipolar disorder and depression.  However, the examiner ruled out bipolar disorder on the basis of lack of evidence of early onset, and successful early adult functioning, and characterized depression as components of his PTSD.

As for the Veteran's relevant educational and vocational background, according to the November 2015 VA examiner the Veteran attained his college degree and his Ph. D.  He was previously employed in special education, and became the principal of a school later in his career.  A November 1996 report from A. W., Ph. D., a licensed psychologist, diagnosed the Veteran with major depression and generalized anxiety disorder, indicated that the Veteran was presently incapacitated from teaching duty, and that his condition appeared to be indefinite.  A March 2000 report by A. W., Ph. D., reports that the Veteran's condition remained poor at that point and that he was not "fit emotionally for teaching or with some people right now."  Both reports were completed in connection with the Veteran's disability payments from the teachers' retirement board of his last employer.  These reports did not diagnose the Veteran with PTSD, but did diagnose the Veteran with major depression and anxiety disorder, and alternatively bipolar disorder.  As discussed above, the November 2015 VA examiner ruled out bipolar disorder as a potential diagnosis, and characterized depression and anxiety as part of the Veteran's PTSD symptoms.

The Board first finds that the Veteran is competent to report his past work and educational history, as such information is directly within his personal knowledge.  Likewise, the Board finds that the Veteran's statements regarding the symptoms of his neuropathy, lower back disability, and prostate cancer residuals are competent for the same reasons.  Second, the Board finds that the Veteran's statements as to his past work and educational history are credible, because they are largely corroborated by private treatment records by Dr. A.W., Ph. D., and the employee personnel information of record.   Likewise, the Veteran's lay statements regarding his symptoms are at least partially corroborated by the letters from his private physicians and findings by VA examiners.  As such, the Board finds that the Veteran's lay statements regarding his work and educational history and the symptoms of his service-connected disabilities and the impact on sedentary employment are probative.  

The Board assigns probative weight to the October and November 2015 VA examinations because they were based on a thorough review of the claims file, focused on the impact of the Veteran's service-connected disabilities, and were supported by an in-person evaluation that included the Veteran's statements and medical history.  Additionally, the Board also assigns probative weight to the statements submitted by Dr. J.S. and Dr. Y. because they are the Veteran's treating physicians, and thus are intimately familiar with the Veteran's diagnosed service-connected disorders and their resulting functional impairment.

The Board acknowledges that this Veteran's educational and vocational background is extensive.  However, the record also shows severe cognitive limitations stemming from his PTSD that are noted on both the October and November 2015 examinations, and shows that those limitations interfere with the Veteran's ability to perform basic activities of daily living without supervision.  This fact coupled with the Veteran's other significant service-connected disabilities and the letters from Dr. J.S. and Dr. Y. discussing the functional (and especially occupational) impairment due to the Veteran's neuropathy and prostate cancer residuals and the resulting exacerbation of his depression, compels the Board to find that impairment from the Veteran's service-connected disabilities results in an inability to maintain substantially gainful employment.  Accordingly, an award of entitlement to a TDIU is warranted here.


ORDER

Entitlement to a TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


